Weaver, P.J.
(dissenting). I dissent. While I agree with the majority that the testimony of the two members of the net team who had monitored Deputy Quisenberry’s conversation with defendant should have been excluded because it was based on an illegal search and seizure (see People v Beavers, 393 Mich 554; 227 NW2d 511 [1975], cert den 423 US 878; 96 S Ct 152; 46 L Ed 2d 111 [1975]), I do not agree that said testimony was particularly critical to the jury’s resolution of the credibility issues presented.
The key issue was the jury’s resolution of the conflict in the testimony between the defendant and Quisenberry. While there is no question that the erroneously admitted corroborating testimony bolsters the credibility of Quisenberry, I believe that the majority gives said cumulative testimony too much weight in deciding that its inclusion was decisive to the jury’s finding the defendant guilty. There were other factors for the jurors to weigh in determining the credibility of Quisenberry and the defendant, such as the undisputed fact that the package delivered by informant Thornton to Quisenberry proved to be cocaine and the undisputed fact that money ($330) was exchanged between Quisenberry and the defendant, of which a certain amount was returned to Thornton. Further, there were the carefully outlined and executed plans *830and procedures of the cocaine purchase which included a patdown search of Thornton immediately before going to the jewelry store and Quisenberry’s continual accompanying or observation of Thornton from the time of the patdown through the completion of the purchase.1 These facts favor the jury’s resolving the issue of credibility in favor of Quisenberry independently of the erroneously admitted testimony of the net team.
Thus the erroneously admitted testimony was not decisive to the jury’s finding defendant guilty. Its exclusion probably would not have meant defendant’s acquittal. People v Marland, 135 Mich App 297, 302; 355 NW2d 378 (1984), lv den 422 Mich 969 (1985), and People v Flores, 92 Mich App 130; 284 NW2d 510 (1979). The evidence was sufficient without the erroneously admitted testimony for a jury to find defendant guilty beyond a reasonable doubt. I would affirm.

 Quisenberry testified that, after Thornton got out of the car and went into the store to talk to defendant, he continuously watched Thornton until Thornton returned to the car with the small paper packet of cocaine. Yet Quisenberry also testified he did not see anything pass between defendant and Thornton. This apparent inconsistency does not diminish Quisenberry’s credibility, but actually enhances the conclusion that he was testifying truthfully even when a particular statement of his testimony did not help his case against the defendant. The conclusion follows that if Quisenberry was making up the cocaine purchase story, as the defendant wished the jury to believe, it would have been easy and logical for him to remain consistent in his lying and say he saw the transfer between defendant and Thornton.